UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6546


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GREGORY DEVON OBEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:12-cr-00268-D-1)


Submitted: September 13, 2018                               Decided: September 18, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Devon Obey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Devon Obey appeals the district court’s order denying his motion for

equitable tolling of the time to file a 28 U.S.C. § 2255 (2012) motion. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Obey, No. 5:12-cr-00268-D-1 (E.D.N.C. filed Apr. 15,

2018; entered Apr. 16, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2